Citation Nr: 1432426	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the cervical spine, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for status post left knee injury with degenerative changes, currently evaluated as 10 percent disabling.

3.  Entitlement to an in increased rating for degenerative changes of the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for status post osteotomy, fifth metatarsal of the right foot, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for status post osteotomy, fifth metatarsal and status post arthroplasty of the third digit, left foot, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for colon polyps, currently evaluated as noncompensably (0 percent) disabling.

7.  Whether new and material evidence has been received to reopen a claim for an abdominal disorder.

8.  Entitlement to service connection for an abdominal disorder.

9.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 1989 and from December 1990 to March 1991.   These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran provided testimony at a February 2013 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The Veterans Benefits Management System (VBMS) paperless appeals processing contains no documents pertinent to this appeal.  The Virtual VA claims file contains a transcript of the Board hearing and other duplicative records.  

All issues on appeal except for the claim to reopen and the claim for service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed January 1990 rating decision denied service connection for a stomach disorder, in part based on a lack of a current disability.  The Veteran did not submit new and material evidence within one year of that rating decision.

2.  Since the January 1990 rating decision, the Veteran has submitted private medical evidence that includes a diagnosis of a stomach disorder; this is evidence that was not previously received, that pertains to an essential element of her claim that was not substantiated at the time of the last final denial, and raises a reasonable possibility of substantiation of her claim.

3.  At the February 2013 Board hearing, the Veteran indicated on the record her desire to withdraw her appeal for service connection for a back disorder.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1990 rating decision that denied service connection for an abdominal problem, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).
 
2.  The appeal regarding entitlement to service connection for a back disorder is dismissed.  38 U.S.C.A. § 7105 (West 2002); C.F.R. §§ 20.101(d), 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Claim for Service Connection for Back Disorder 

At her Board hearing in February 2013, the Veteran indicated on the record at the hearing her desire to withdraw her appeal for service connection for a back disorder.  By regulation, her notice of disagreement and substantive appeal as to this issue is therefore deemed withdrawn.  See 38 C.F.R. § 20.204(c).  As a result, the Board lacks jurisdiction over the issue, and the appeal as to this issue is dismissed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101(d).


II. Claim for Service Connection for Abdominal Disorder Reopened

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof or evidence submitted within the one year period; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26, 20.1103.

In a rating decision dated in January 1990, the RO denied the Veteran's claim for service connection for an abdominal problem.  The claim was denied based on a lack of evidence showing of the claimed current disability.  In February 1990 the Veteran was provided an RO letter that notified her of the denial of her claim and her appellate rights.  Neither a notice of disagreement nor new evidence was received within one year of February 1990 notice of the January 1990 rating decision, and the rating decision was final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).

The Veteran may reopen the finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A Veteran need not always submit a medical nexus opinion in order to warrant reopening of a service connection claim.  Evidence of chronic disability but without a medical nexus opinion may be sufficient to warrant reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the present case the Veteran has submitted records of private treatment that show a diagnosis of dyspepsia and disorder of function of the stomach.  The Veteran has submitted private medical evidence that includes a diagnosis of a stomach disorder; this is evidence that was not previously received and that pertains to an essential element of her claim that was not substantiated at the time of the last final denial, and raises a reasonable possibility of substantiation of her claim.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Consequently, the Board finds that evidence received since the January 1990 RO rating decision that denied service connection for an abdominal disorder, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


ORDER

The claim for service connection for an abdominal disorder is reopened.

The appeal as to the issue of service connection for a back disorder is dismissed.



REMAND

Remand is required regarding the Veteran's increased evaluation claims to obtain current examinations.  The Veteran was last examined in 2010 for her disabilities.  At the February 2013 Board hearing the Veteran described symptoms of the bilateral knees, bilateral feet, colon polyp, and cervical spine degenerative disc disease that were not all reported at the 2010 examinations.  Thus new VA examinations to assess the current severity of these service-connected disabilities must be obtained.  See 38 C.F.R. §§ 3.326, 3.327 (2013).

Remand is required regarding the claim for service connection for a stomach disorder for an examination.  The record contains evidence of current abdominal disability, and in-service incidents of gastrointestinal symptoms.  There is, however, insufficient evidence to determine whether the inservice symptoms are related to current disability.  Thus, an examination must be obtained.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Finally, the Veteran has ongoing private and VA medical treatment.  On remand, the AOJ must obtain any additional relevant records of VA or private treatment for the disabilities at issue in this appeal.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  The AOJ is advised that at her February 2013 Board hearing the Veteran indicated that she receives private specialist medical treatment including from a rheumatologist and an orthopedist.  Recently received private medical treatment records also indicate that she receives treatment and medication for her diagnosed stomach disorder from A.G., M.D. 

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  The AOJ is advised that at her February 2013 Board hearing the Veteran indicated that she receives general medical treatment and shoe supports from VA.

3.  Once all available relevant medical records have been received, provide the Veteran a VA examination regarding her stomach disorder.  The paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  

The examiner should address the following:  service treatment records showing that the Veteran was treated for gastroenteritis in December 1978, September 1980, and October 1884, for abdominal area complaints in March 1986, and of complaints of pain in the lower abdominal area in October 1988; December 2012 private records of treatment for diagnosed dyspepsia and disorder of function of the stomach; and the Veteran's statements provided at the examination regarding the nature and history of her claimed abdominal disorder.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether each currently diagnosed stomach disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed stomach disorder was caused or aggravated by the effects on the stomach of pain medications she takes for her service-connected foot, knee, and cervical spine disabilities.

4.  Once all available relevant medical records have been received, provide the Veteran a VA examination regarding her service-connected bilateral foot, bilateral knee, and cervical spine disabilities.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should perform full range of motion studies of the knees, feet, and cervical spine and comment on the functional limitations of the service-connected disabilities caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation should be expressed as limitation of motion of the affected joint in degrees.  The examiner should indicate whether the Veteran requires any prosthetic or assistive devices as a result of his knee, foot, or cervical spine disabilities.

For each knee the examiner should indicate whether there is any recurrent subluxation or lateral instability, and if so, whether such is best described slight, moderate, or severe.

For each foot the examiner should indicate whether the disability is best described as moderate, moderately severe, or severe.

The examiner should indicate whether the Veteran has intervertebral disc syndrome (IVDS) of the cervical spine, and if so, whether and the frequency with which (i.e., the number of weeks per year) the Veteran experiences incapacitating episodes of IVDS.  The examiner should be advised the for purposes of evaluating IVDS an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner should additionally indicate for any neurological manifestation of the Veteran's cervical spine disability the nerves affected, whether the manifestations are better characterized as neuralgia, neuritis, or paralysis, and the severity of the disorder.

5.  Once all available relevant medical records have been received, provide the Veteran with a VA examination regarding his service-connected colon polyps.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should take a history from the Veteran as to the nature and severity of his colon polyps.  The examiner should state for the period from December 2007 forward whether or the extent to which the Veteran has experienced any fecal discharge as result of residuals of colon polyps and whether he has a peritoneal adhesions as a residual of colon polyps. 

The examiner should further indicate whether the Veteran has any anemia or malnutrition as a result of his colon polyps; the findings on rectal examination; and whether there is any evidence of related hemorrhoids, fissures, or masses.

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


